ON APPLICATION FOR REHEARING.
CORFMAN, C. J.
An application for rehearing has been filed by defendant. We think we gave due consideration to the matters complained of in the petition, and arrived at the right conclusions before. Some of the rulings of the trial court complained of by the defendant were not properly objected to, and exceptions were not properly taken by the defense in the course of the trial.' We might have been more explicit in our opinion in pointing out the particulars in which the defendant failed to seasonably and in a proper manner raise his objections. However, it would subserve no good purpose to more extensively review them now, when we are convinced the result must be the same and the judgment of conviction by the district court was right and should be sustained on the record before us. Again, complaint is made of Certain instructions given by the court to the jury. More particularly counsel for the defendant discuss and complain that the court committed error in giving this:
“You are instructed that possession of property alleged to have been stolen is not alone sufficient evidence to warrant a conviction, and if a reasonable explanation of the possession of such property is given by the defendant, and such explanation is not challenged, the defendant is entitled to an acquittal.”
The defendant is not in a position to complain. The instruction as given was at the special request of the defendant, and his own language waá employed by the court in giving it. Litigants before the appellate courts, in any event, must not be permitted to complain of errors committed by the trial court upon their own invitation.
It is therefore ordered that the opinion of this court heretofore rendered, affirming the judgment of conviction, stand, and that defendant’s petition for a- rehearing be denied.
FRICK, WEBER, GIDEON, and THURMAN, JJ., concur.